Exhibit 3.22 STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF CORRECTION TYPE OR PRINT CLEARLY IN BLACK INK. The following information is submitted pursuant to Section 33-1-240 of the 1976 South Carolina Code of Laws, as amended: 1.The name of the corporation isSouth Carolina Electric & Gas Company 2.That onMarch 14, 2006 the corporation filed (fill out whichever is applicable): a.xThe following described document: Articles of Amendment b.oThe attached document (attach copy of the document). 3.That this document was incorrect in the following manner: In the first line of item 4(b), the reduction of the number of shares which the corporation has authority to issue was incorrectly stated as 1,000; the correct reduction was 3,200. 4.That the incorrect matters stated in Paragraph 3 should be revised as follows: Item 4(b) should be revised to read as set forth on Exhibit A attached hereto. Date:March 17, 2006South Carolina Electric & Gas Company Name of Corporation /s/Lynn M. Williams Signature Lynn M. Williams, Secretary Type or Print Name and Office Exhibit A to Articles of Correction South Carolina Electric & Gas Company (b) The reduction of the number of shares which the corporation has authority to issue is 3,200 itemized by class and series as follows: Class Series No. of Shares Cumulative Preferred Stock ($50 par value) 6.00% 3,200
